El Juez Asociado Señoe HutchisoN,
emitió la opinión del tribunal.
Fundado en la teoría de que la demanda no aduce hechos determinantes de una causa de acción, la corte de distrito declaró con lugar 1^, excepción previa formulada por el de-mandado y desestimó la demanda por las razones que pasa-mos a citar:
“El demandante, en síntesis alega: que fué nombrado Comisio-nado de Servicio Público, Policía y Prisiones del municipio de Are-cibo, por la asamblea municipal; y que, posteriormente, ésta declaró nula su elección, vacando el referido cargo; y nombró para el mismo al demandado, ocupándolo éste dos meses diez días, al cabo de los cuales cesó en el mismo por virtud de resolución de la Corle Su-prema de Puerto Pico en recurso de certiorari establecido por el de-mandante San Millán contra la Asamblea Municipal de Arecibo. Alega asimismo el demandante que el demandado durante el tiempo que desempeñó dicho cargo cobró el sueldo perteneciente al cargo de comisionado de servicio público, y que éste le fué pagado sin ^derecho alguno, ascendiendo a $588.71 el importe total del sueldo pagado, el cual alega le debe el demandado y no le ha sido sa-*327tisfecho por éste a pesar ele haberle requerido. Concluye solici-tando se condene al demandado al pago de los $588.71, con susdnte-reses legales, costas, desembolsos y honorarios de abogado.,..
“En toda acción judicial deben contenerse los tres elementqs-constitutivos de la misma, o sean, derecho en el demandante, daño' causado a dicho derecho, y remedio al daño alegado, siendo los he-chos correspondientes a dichos elementos los determinantes de la causa de acción que se ejercita.
“Examinada la demanda, considero que en la misma no se aduce hecho alguno que determine o establezca vínculo o relación jurídica de clase alguna entre demandado y demandante, que haya produ-cido una obligación en el demandado a favor del demandante y que aquél haya dejado de cumplir.
“Los hechos alegados en la demanda tienen, sí, relación directa con las actuaciones de la Asamblea Municipal de Arecibo, al nombrar primeramente al demandante San Millón comisionado de servicio pú-blico, y posteriormente al declarar nula su elección, y nombrar para el referido cargo al demandado José García Abren, quien entró en el desempeño del mismo por elección y nombramiento de la asamblea municipal, no por violencia, usurpación ni despojo, sin que el error legal en que haya incurrido la asamblea municipal en sus actuacio-nes o resoluciones ilegales pueda afectar virtualmente al demandado, constituyéndolo en deudor de una cantidad que no procede de obli-gación alguna ni vínculo jurídico alguno establecido entre deman-dante y demandado, y que representa el sueldo correspondiente per-cibido por un funcionario de facto (véase 22 R. C. L., 588 y 589).
“En el caso de Belaval v. Todd, 24 D.P.R. 833, el Juez Wolf resolviendo una moción sobre reconsideración de la sentencia dijo: .
“ ‘Aunque en gran parte fue una cuestión académica en este caso, nos inclinamos a sustentar el criterio de que la corte inferior procedió correctamente al resolver que los sueldos, como • tales, no podían ser cobrados por mandato específico de una corte por haber sido pagados ya a funcionarios de facto. * * * Convenimos en que el apelante pudo haber tenido derecho a recobrar daños y per-juicios, pero no se le concedieron ningunos en su sentencia.’
“Se ha sostenido con mucha frecuencia que el pago hecho a un funcionario de facto es una buena defensa contra un pleito subsi-guiente del funcionario jure para recobrar los sueldos dejados de percibir. Riding Case Law, vol. 22, pág. 599.”
En las páginas 588 y 589 del tomo 22 de Ruling Casé Law encontramos sólo una definición del término “de facto *328officer” (funcionario de 'facto), una exposición del funda-mento de la doctrina de facto, y la distinción que se esta-blece entre, funcionarios de facto y de jure. El caso de Belaval v. Todd, 24 D.P.R. 820, y la sección 321, en la página 599 del tomo 22 de R. C. L., podrían tener cierta relación acerca de la responsabilidad del municipio, si se le hubiera hecho parte demandada en este pleito; pero no parecen sos-tener la conclusión a que llegó la corte inferior.
La cóntrarefereneia en las notas finales al párrafo citado últimamente sirve, sin embargo, para identificar otro pá-rrafo del cual cita el apelante en su alegato sin indicar el tomo o la página. Es la sección 245 en la página 545 del volumen ya citado (22 R.C.L.), que en parte es como sigue:
“En la ley común un funcionario de jure que ilegalmente ha sido separado de su cargo puede demandar al funcionario de facto por el sueldo que le ha sido pagado durante tal período de exclu-sión ilegal del funcionario con derecho al cargo. No importa que el rival del funcionario legal fuera puesto en posesión por virtud de una sentencia de tina corte con jurisdicción sobre la materia. Aun cuando el derecho del funcionario de jure a recobrar los emolumen-tos del estado o municipio se niegue, si han sido satisfechos al fun-cionario de facto el derecho del funcionario de jure a recobrarlos en la debida acción está reconocido. El principio fundamental es que el funcionario de facto antes de entrar en el cumplimiento de sus deberes del cargo y recibir sus emolumentos está obligado a saber si tiene un título.” .
Véase también el tomo 29 de Cyc., pág. 1430; 12 Ann. Cas. 894, y nota; y 2 McQuillin sobre Corporaciones Muni-cipales, pág. 1125, citados por el apelante.
Puede ser y probablemente es cierto que el demandado, si no es parte en el procedimiento de certiorari, no está obli-gado por el mismo. Quizá el anterior pronunciamiento de este tribunal en cuanto a la nulidad de la acción tomada por la asamblea municipal es a lo sumo prueba prima facie de tal nulidad, o no es prueba alguna de la misma, en tanto concierne a los respectivos derechos de las partes en esta acción.
*329Posiblemente hubiera sido mejor alegación para el deman-dante haber alegado hechos indicativos de que tal acción era ultra vires, independientemente del resultado en el procedi-miento de certiorari. Pero ello no implica que la demanda deja enteramente de expresar una causa de acción, por de-fectuosa que sea en su forma, o quedar de otro modo su-jeta a un ataque por otros fundamentos, acerca de lo cual no expresamos ninguna opinión.
Creemos que es razonablemente claro, en vista de la ale-gación tal y como aparece, admitiendo que los hechos alega-dos son ciertos, y prescindiendo de la forma en que han sido expresados, que el demandante era el funcionario de jure durante el tiempo que el demandado desempeñó el cargo y recibió el sueldo como funcionario de facto. T a menos que haya de establecerse alguna distinción sutil sobre la cual no se nos ha llamado la atención entre la acción de la ley común por virtud de un contrato expreso (assumpsit) en la forma de una cuenta por dinero obtenido y recibido, y la acción de la ley civil proveniente de cobro de lo inde-bido, y aún en tal caso, a menos que la acción de la ley co-mún o su equivalente no exista de otro modo en esta juris-dicción hoy, y el alegato del apelado no contiene ninguna indicación en este sentido, entonces los hechos citados en último término son bastantes para constituir una causa de acción.

Debe revocarse la sentencia apelada.